Citation Nr: 0602323	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for residuals of cold 
weather injury involving the hands and feet.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1974 to February 
1999.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2000 decision by the 
RO which, in part, denied service connection for a skin 
disorder (claimed as cracking skin) and residuals of cold 
injury to the hands and feet.  The Board remanded the appeal 
in December 2003.  

By rating action in December 2002, the RO, in part, denied 
service connection for bilateral carpal tunnel syndrome and 
Raynaud's syndrome.  A notice of disagreement was received in 
December 2002.  Subsequent to the December 2003, Board 
remand, the veteran and his representative were provided with 
a statement of the case.  The letter included his appellate 
rights, and informed the veteran that a substantive appeal 
must be filed within 60 days of the date of the letter or the 
appeal period, as to these issues, would expire and no 
further action would be taken on this matter.  As a 
substantive appeal addressing these issues has not been 
received, an appeal has not been perfected and these issues 
can not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's prurigo nodularis (Picker's nodules) of the 
neck and dermatitis of the hands and feet are at least as 
likely as not related to service.  

3.  A cold injury to the hands and feet was not shown in 
service and there is no competent medical evidence that any 
current sensitivity to cold exposure is related to service.  




CONCLUSIONS OF LAW

1.  The veteran's prurigo nodularis (Picker's nodules) of the 
neck and dermatitis of the hands and feet were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2005).  

2.  The veteran does not have residuals of a cold injury of 
the hands and feet due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim of service connection was received in 
November 1998.  The Board concludes that information and 
discussion as contained in the January 2000 and December 2002 
rating decisions, the statement of the case issued in 
December 2002, the August 2004 and June 2005 supplemental 
statements of the case (SSOC), the December 2003 Board 
remand, and in letters sent to the veteran in October 2001, 
March and August 2002, February 2004, and April 2005 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence showing 
that he has a skin disorder or residuals of a cold injury 
that are related to service; of what evidence was necessary 
to substantiate the claims for service connection; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how the claims were still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The RO has 
obtained all medical records from sources identified by the 
veteran, including all VA treatment records and associated 
them with the claims file.  The Board finds that there does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran has also been evaluated by VA on 
at least two occasions during the pendency of this appeal.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or where 
certain chronic diseases are demonstrated to a compensable 
degree within one year of separation from service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty during service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
See also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Skin Disorder

Service medical records include the veteran's retirement 
examination in November 1998.  At that time, a rough textured 
papule on the right posterior neck was noted.  The veteran 
was subsequently seen by dermatology in December 1998 with a 
six month history of a rough textured papule on the right 
side of the neck.  The veteran reported that the papule was 
pruritic and non-healing.  On examination, the veteran had a 
three mm round papule on the posterior neck with scaling and 
no telangiectasias.  The veteran was also noted to have dry 
skin.  The assessment at the time was Picker's nodule and 
dermatitis.  It is unclear from the report whether the lesion 
was excised or there was a plan to excise the lesion, and the 
veteran was prescribed Eucerin cream.  

In November 1999, the veteran filed a claim for VA 
compensation benefits.  In a statement signed in January 1999 
the veteran indicated that his claim included "Skin cracking 
on fingers when it is cold, . . .".  

A letter from a private physician in February 2000, indicated 
that the veteran required periodic treatment for dry 
skin/mild eczema and she reported that the veteran had had 
prescriptions for Eucerin cream while on active duty and for 
which he continued to need periodic treatment when it flared.  
Treatment records from this physician beginning in June 1999 
do not, however, actually show treatment for any skin 
disability.  

In a February 2000 notice of disagreement, the veteran 
reported that he had been prescribed Eucerin cream in service 
for cracking skin on January 6, 1999, with seven refills and 
noted that his medical records inadvertently were not 
annotated to reflect such.  He also provided the prescription 
number.  

When examined by VA in March 2004, the veteran was noted to 
have several excoriated papules on the posterior neck and 
extending down the occiput to the nape of the neck with some 
mild scaliness on the sides of his fingers and the 
interdigital areas of the toes.  The scalp, chest, upper 
back, arms, and remaining areas of his neck, hands, and feet 
were clear.  The diagnoses included seasonal dermatitis or 
eczema of the hands and feet, and prurigo nodularis or 
Picker's nodules of the posterior scalp.  The examiner 
indicated that both were chronic conditions, and that the 
veteran's skin disorders were common among the general 
population.  Therefore, he could not offer an opinion on the 
question of etiology with any degree of medical certainty.  

In this case, the Board finds that the medical evidence of 
record is in relative equipoise, and that service connection 
for a skin disorder is warranted.  The service medical 
records clearly showed treatment for skin disorders diagnosed 
as a Picker's nodule and dermatitis.  The Board notes that 
the December 1998 dermatology consultation does not indicate 
that the dermatitis was located on any areas of the body 
other than the neck.  It was noted that the veteran had dry 
skin, albeit again not specific in location.  The veteran did 
report in a statement signed in January 1999 that his claim 
included dry skin of the hands, and he has reiterated that he 
was prescribed medication for the condition in service.  
Further, in a February 2000 statement, the veteran's private 
physician stated that he continued to need periodic treatment 
for dry skin/mild eczema since service.  The record clearly 
shows that the veteran's inservice-skin disorders included 
both dermatitis and a Picker's nodule.  Moreover, the March 
2004 VA examiner indicated that both skin conditions are 
chronic in nature.  While the service medical records did not 
show any specific findings referable to the veteran's hands 
and feet, service medical records do show treatment for 
dermatitis, the veteran has reported continuity of 
symptomatology since that time, and there is post-service 
medical evidence of continued treatment for dermatitis since 
service.  As such, the Board will resolve all reasonable 
doubt and find that the veteran's current diagnosis of 
seasonal skin disorder involving dermatitis/eczema of the 
hands and feet as well as prurigo nodularis of the neck are 
etiologically related to the veteran's military service.  



Residuals of Cold Injury

The service medical records, including the veteran's 
retirement examination from service in November 1998, are 
silent for any complaints, treatment, abnormalities, or 
diagnosis referable to any problems related to a cold injury.  
The first complaint of any cold injury problem was with the 
filing of this claim in January 1999.  

When examined by VA in July 2002, the veteran reported a 
history of tingling in his fingers and toes with exposure to 
cold weather since 1978, but said that he never sought 
medical attention for his symptoms during service.  On 
examination, there was no deformity, redness, swelling, 
discoloration, pallor, or vasospasms in either hand.  Grip 
strength was within normal limits and there was no thenar 
atrophy in either hand.  With exposure to cold water for a 
little over one minute, the veteran complained of a tingling 
sensation, but there were no color changes or vasospasm.  The 
neurovascular system was within normal limits and dexterity, 
sharp and dull discrimination, vibratory sensation, and light 
touch sensation were all within normal limits, bilaterally.  
The diagnoses included left carpal tunnel syndrome and no 
conclusive evidence of Raynaud's syndrome.  

On VA examination in March 2004, the veteran reported cold 
injuries to his hands and feet during service between 1978 
and 1980.  The veteran reported that he did not seek medical 
attention, but self treated by avoiding cold weather and by 
keeping his extremities warm and dry.  He reported numbness 
and tingling in his hands and feet with exposure to cold 
weather, but otherwise did not have any problems.  An 
examination of the hands and feet was essentially normal with 
no inflammation, edema, deformity, or pain on palpation.  The 
skin was normal without fungus infection, atrophy, or scar 
formation, and skin texture was soft without discoloration or 
hypertrophic growth.  Nail growth and range of motion of the 
hands and feet were within normal limits.  Grip strength was 
5/5.  Except for reduced positional sensation of the great 
toes, neurovascular testing was within normal limits.  
Submersion of the hands in a bucket of ice water for less 
than two minutes produced erythematous discoloration in the 
palms of both hands, which resolved within 10 minutes.  Grip 
strength remained 5/5, the neurovascular system was intact, 
and there was no obvious swelling.  X-ray studies of the 
hands and feet were essentially normal except for bilateral 
calcaneal spurs on the feet.  The diagnoses included cold 
injury with residual cold sensitivity of the hands and feet 
on exposure to cold temperatures with mild functional 
discomfort.  The examiner noted that he had reviewed the 
claims file and found no evidence of a cold injury or 
treatment in service and, therefore, could not render an 
opinion as to the etiology of the veteran's symptoms without 
resorting to speculation.  

In the instant case, there is no evidence of a cold injury or 
any residual symptoms of cold injury to the hands or feet 
during service, and no pertinent abnormalities were noted at 
the time of his retirement examination in November 1998.  The 
Board notes that while the veteran reported to the VA 
examiner in March 2004 that he self treated his symptoms by 
avoiding cold weather after the onset of his problems in the 
late 1970's, the service medical records do not reflect such 
and appear to reflect participation in winter sports through 
at least 1989.  

While the veteran has produced a statement from a private 
physician suggesting a history of symptoms related to cold 
exposure, it is evident that the January 2001 opinion was 
based entirely on a self-described history provided by the 
veteran.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Moreover, the Board is not bound to accept 
a diagnosis based solely on an unsubstantiated history as 
provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), reconsidered, 1 Vet. App. 406 (1991).  

In any event, the veteran has presented no competent medical 
evidence relating any current residuals of cold injury to 
military service.  The veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  

Inasmuch as there is no evidence of a cold injury in service 
and no competent medical evidence relating any current 
symptoms to military service, the Board finds that there is 
no basis to grant service connection.  


ORDER

Service connection for dermatitis of the hands and feet, and 
prurigo nodularis (Picker's nodules) of the posterior neck is 
granted.  

Service connection for residuals of cold injury to the hands 
and feet is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


